DETAILED ACTION
Claims 1-20 were filed with the amendment dated 09/07/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendments dated 09/07/2021 overcome the previous set forth claim objections and 35 USC 112 rejections.  The amendments to the claims (from amendment filed 09/07/2021 and examiner’s amendment) overcome prior art rejections.

EXAMINER'S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Baker on 09/13/2021.

The application has been amended as follows:  
 

flowing fluid through a valve body along a fluid pathway defined through the valve body; 
at least partially obstructing flow of the fluid through the valve body by moving a valve member toward a rigid valve seat defined by the valve body; and
at least partially displacing material from the valve by supplying fluid to at least a portion of the valve through the rigid valve seat along another fluid pathway at least partially separated from the fluid pathway of the valve body with at least one flushing feature comprising the another fluid pathway extending to an opening through the valve seat.

 
 Reasons for Allowance
 Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “the valve body being formed of a metal material and the metal material of the valve body defining a first seating surface comprising a seat portion … at least one flushing feature comprising another fluid pathway defined by the valve body that extends to at least a portion of the valve and terminates in openings defined in the first seating surface” (claim 1); “a metal valve seat … the self-cleaning feature configured to supply fluid to at least a portion of the valve seat of the at least one valve along the second fluid pathway and through the metal valve seat” (claim 10);  “a metal valve seat; … at least one flushing feature comprising one or more fluid channels, the at least one flushing feature configured to supply fluid to at least a portion of the valve seat of the at least one valve along another fluid pathway” (claim 18); or “a 
The closest prior art of record are SU410199 and U.S. Pat. No. 4,164,236.  However, SU 410199 does not teach or suggest that the valve seat is made of metal or rigid.  Rather, SU410199 explicitly requires an elastomeric (non-rigid) material.  U.S. Pat. No. 4,164,236 also requires an elastomer on the valve seat.  In addition, the flushing feature is not another fluid pathway at least partially separated from the fluid pathway of the valve body, and the flushing feature is not in or to the valve seat.  It would improperly change the principle of operation of SU410199 or U.S. Pat. No. 4,164,236 to change the valve seat and flushing feature to arrive at the claimed invention, and it would not have been obvious without impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/
Primary Examiner, Art Unit 3753